Motion for En Banc Review Denied and Concurring Opinions filed March 18,
2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00169-CV

                    IN THE INTEREST OF M.P., A CHILD


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 18-CP-0111

    OPINION CONCURRING IN THE DENIAL OF EN BANC REVIEW

      I respectfully concur in the denial of en banc review but write separately on a
point not briefed that could have future implications for the court.

I. The Majority’s Erroneous Analysis of the Facts Is Not Sufficient Reason to
                         Grant En Banc Review.
      I agree with the reasons in the dissenting opinion as to why the majority did
not analyze the facts correctly. However, this is not a reason to grant en banc review.
By our rules, en banc consideration is disfavored and should not be ordered unless
necessary “to secure or maintain uniformity of the court’s decisions” or unless
“extraordinary circumstances” require en banc consideration. TEX. R. APP. P.
41.2(c). A decision based on the particular facts of a case, by its very nature, will not
impair the uniformity of the court’s decisions. It is limited to the facts.

    II. A Limited Remand Will Not Have the Effect the Majority Intends.

      Parental termination cases are unique both in the way they are tried and in the
way judgment is rendered. In addition, the law creates collateral consequences from
prior judgments.

      The Department of Family and Protective Services must prove both that the
parent committed a “predicate act” and that termination is in the best interests of the
child. A single predicate act, when coupled with a best-interests finding, is sufficient
for termination. See TEX. FAM. CODE ANN. §§ 161.001(b)(1) and (b)(2). Section
161.001(b)(1)(M) provides that one of the predicate acts for termination is that the
parent “had his or her parent-child relationship terminated with respect to another
child based on a finding that the parent’s conduct was in violation of Paragraph (D)
or (E). . .” Id. § 161.001(b)(1)(M); see also id. § 161.001(b)(1)(D) (authorizing
termination where the parent committed the predicate act of having “knowingly
placed or knowingly allowed the child to remain in conditions or surroundings which
endanger the physical or emotional well-being of the child”); id. § 161.001(b)(1)(E)
(authorizing termination where the parent committed the predicate act of having
“engaged in conduct or knowingly placed the child with persons who engaged in
conduct which endangers the physical or emotional well-being of the child”).

      Because of the collateral consequences of section 161.001(b)(1)(M), the
Supreme Court of Texas in In re N.G. instructed the intermediate appellate courts to
review the trial court’s (D) and (E) findings, even if the appellate court concluded
that the evidence under a different subsection was sufficient to support termination.
See In re N.G., 577 S.W.3d 230, 237 (Tex. 2019).
                                           2
      Here, the majority concluded that the evidence was legally and factually
sufficient as to support a finding as to one predicate act—subsection (O)—and that
termination was in the child’s best interest. See id. §§16.001(b)(1)(O) and (b)(2).
They therefore affirmed the termination of Father’s parental interest in the child.

      In accordance with In re N.G., the majority also reviewed the trial court’s
predicate findings under subsections (D) and (E). While finding the evidence legally
sufficient to support termination under these subsections, the majority concluded
that the evidence was factually insufficient to support the trial court’s findings under
subsections (D) and (E). They therefore “remanded the case for a new trial limited
to those grounds.” It is this factual-insufficiency remand that I question.

      In In re N.G., the Supreme Court of Texas did not specify how an appellate
court should dispose of a case under these circumstances. Normally, the appellate
remedy for factual insufficiency is to reverse the judgment and remand the case for
a new trial. See, e.g., In re Doe, 501 S.W.3d 313, 323 n.16 (Tex. App.—Houston
[14th Dist.] 2016, no pet.). But here, the judgment terminating Father’s parental
rights has been affirmed, not reversed.

      Remand under these circumstances is an odd duck, to say the least. First, the
case would appear to be moot, given that the Department has already received all of
the relief to which it is entitled. If, on remand, the trial court again finds that Father
committed a predicate act under subsections (D) or (E), would such a stand-alone
factual finding even be possible, given that the judgment of termination has already
been affirmed? Is a standalone finding even appealable, or is it simply immaterial
because it is not the finding on which the already-affirmed judgment was based?

      Moreover, what would be the effect of a such a finding in a subsequent case
to terminate a parent’s rights to another child? Subsection (M) does not treat a mere
factual finding under (D) or (E) as a predicate act; it is only a termination under (D)
                                            3
or (E) that serves as a predicate act. Thus, even if on remand the trial court were to
again find that Father committed a predicate act under (D) or (E), it could not be the
case that Father’s rights to M.P. were terminated on those grounds.

      By ordering a limited remand as to one factual finding, the majority has
created a situation analogous to the separation of contested liability (the predicate
act) from unliquidated damages (the remedy, i.e., termination). But where liability
is disputed, liability and unliquidated damages cannot be tried separately (although
most cases discuss the reverse situation, where only damages are reversed). See TEX.
R. APP. P. 44.1(b); Estrada v Dillon, 44 S.W. 3d 558, 560 (Tex. 2001).

      I believe the limited remand also is contrary to Texas Rule of Appellate
Procedure 43.2, which details the types of judgments available to a court of appeals.
Under this rule, a remand is available only if the appellate court has reversed the trial
court’s judgment. See TEX. R. APP. P. 43.2(d). There can be only one judgment of
termination, and having affirmed that judgment, a remand for a new stand-alone fact
finding is not permitted by the rules.

      It seems to me that this limited remand also runs afoul of the election-of-
remedies doctrine. Assume a plaintiff successfully sought the same measure of
actual damages under theories of both fraud and breach of contract, then elected to
recover under the fraud theory because it allowed the plaintiff to recover exemplary
damages as well. See Credit Suisse AG v. Claymore Holdings, LLC, 610 S.W.3d
808, 823 (Tex. 2020). Assume further that the court of appeals concluded that the
evidence was factually insufficient to prove fraud but that the breach-of-contract
findings can stand. Could the court affirm the judgment under the breach-of-contract
theory while remanding the fraud claim alone? No—not if both the alleged breach
of contract and fraud resulted in the same injury and an election was required. But
could a plaintiff ask for a new trial on both causes of action in the hope of again

                                           4
securing the greater relief of exemplary damages? Yes. Cf. Starkey v Graves, 448
S.W.3d 88, 113 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

       Finally, the limited remand runs counter to the portion of Texas Rule of
Appellate Procedure 44.1(b) that states, “If the error affects part of, but not all, the
matter in controversy and that part is separable without unfairness to the parties,
the judgment must be reversed and a new trial ordered only as to the part affected
by the error.” TEX. R. APP. P. 44.1(b) (emphasis added). I suspect that the reason the
Supreme Court of Texas did not state in In re N.G. how an appellate court should
proceed if the evidence were found to be factually sufficient to support findings
under subsections (D) or (E) is that Rule 44.1(b) already supplies the answer.

       For all the reasons discussed above, I would hold that separating the
termination of Father’s parental rights under Texas Family Code § 161.001(b)(1)(O)
from the termination of his rights under subsections (D) and (E) cannot be
accomplished without unfairness to the parties.

  III. The Solution Is to Modify the Judgment, Allowing the Department the
          Election of a New Trial Through a Motion for Rehearing.

       The Department sought a single remedy—termination of Father’s parental
rights—on multiple grounds, but the judgment cannot be affirmed on grounds that
were successfully challenged for legal or factual insufficiency, nor can the various
grounds be tried separately without unfairness to the parties; thus, the correct
disposition is to modify the judgment to affirm the judgment only under subsection
(O).

       The Department nevertheless is entitled to elect a new trial on the entire case,
and it can make that election through a motion for rehearing. Cf. Boyce Iron Works,
Inc. v. Sw. Bell Tel. Co., 747 S.W.2d 785, 787 (Tex. 1988) (litigant who has no
reason to complain in the trial court can raise an issue on rehearing regarding an
                                           5
alternate ground of recovery). But, it is not entitled to both an affirmance on one
ground and a remand of different grounds.




                                      /s/       Tracy Christopher
                                                Chief Justice


The En Banc Court consists of Chief Justice Christopher and Justices Wise, Jewell,
Bourliot, Zimmerer, Spain, Hassan, Poissant, and Wilson (Spain, J., concurring,
joined by Bourliot, J.).




                                            6